Case 0:20-cv-61481-WPD Document 1 Entered on FLSD Docket 07/22/2020 Page 1 of 7



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:20-cv-61481


 JACQUELINE FONTANEZ,

        Plaintiff,

 v.

 JEFFERSON CAPITAL SYSTEMS, LLC,

       Defendant.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff Jacqueline Fontanez (“Plaintiff”) sues Defendant Jefferson Capital Systems, LLC

 (“Defendant”) for violations of 15 U.S.C §1692 et seq., the Fair Debt Collection Practices Act

 (“FDCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act

 (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

 28 U.S.C. § 1367.

        3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

 business here, and the complained conduct of Defendants occurred here.




                                                                                                                 PAGE | 1 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61481-WPD Document 1 Entered on FLSD Docket 07/22/2020 Page 2 of 7



                                                           PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         5.         Defendant is a Georgia limited liability company, with its principal place of

 business located in Roswell, Georgia.

         6.         Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

         7.         At all times material, Defendant was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

                                           DEMAND FOR JURY TRIAL

         8.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         9.         This action involves the debt arising from a transaction between Fingerhut, the

 original creditor, and Plaintiff involving an unsecured line of credit, of which was primarily for

 the personal benefit of Plaintiff, Plaintiff’s family, as well as members of Plaintiff’s household

 (the “Consumer Debt”).

         10.        Plaintiff is the alleged debtor of the Consumer Debt.

         11.        Defendant is a debt collector governed by both the FDCPA and FCCPA.

         12.        Defendant is a business entity engaged in the business of soliciting consumer debts

 for collection.

         13.        Defendant is a business entity engaged in the business of collecting consumer debts.

         14.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

                                                                                                                  PAGE | 2 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61481-WPD Document 1 Entered on FLSD Docket 07/22/2020 Page 3 of 7



        15.      At all times material, Defendant was acting as a debt collector in respect to the

 collection of the Consumer Debt.

        16.      Defendant is an entity required to register with the Florida Office of Financial

 Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

        17.      The Consumer Debt is a debt which Defendant must possess a valid Consumer

 Collection Agency license to lawfully collect or attempt to collect from Plaintiff.

        18.      Defendant is registered with the Florida Office of Financial Regulation as a

 “Consumer Collection Agency.”

        19.      Defendant’s “Consumer Collection Agency” license number is CCA9901497.

        20.      For Defendant’s “Consumer Collection Agency” license to remain valid, Defendant

 is required to maintain, at minimum, all records specified in Rule 69V-180.080, Florida

 Administrative Code, and keep such records current within one week of the current date.

        21.      Rule 69V-180.080(3)(e) of the Florida Administrative Code commands that

 Defendant shall maintain: “[t]he debtor’s account of activity disclosing… a record of payments

 made by the debtor, including the date received and the amount and balance owing.”

        22.      Rule 69V-180.080(9)(a)-(b) of the Florida Administrative Code commands that

 Defendant shall maintain: “basic information about the debt including, at minimum…

 [d]ocumentation of the debt provided by the creditor,” as well as “[t]he date the debt was incurred

 and the date of the last payment.”

        23.      Defendant maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

        24.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 Defendant does maintain, are current to within one week of the current date.

                                                                                                               PAGE | 3 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61481-WPD Document 1 Entered on FLSD Docket 07/22/2020 Page 4 of 7



         25.     On January 2, 2003, the original creditor of the Consumer Debt, Fingerhut, sold all

 rights, title, and interest in the Consumer Debt to Defendant.

         26.     Prior to the sale of the Consumer Debt by the original creditor, Plaintiff defaulted

 on the Consumer Debt.

         27.     Defendant is the current creditor of the Consumer Debt.

         28.     The Consumer Debt is comprised of principal, interest, and fees, whereby the total

 amount of the Consumer Debt, pursuant to the agreement underlying the Consumer Debt, is subject

 to increase based on the principal portion of the Consumer Debt and the interest and fees which

 said principal is subject thereto.

         29.     On June 24, 2019, due to Plaintiff’s overall financial situation, Plaintiff filed a

 Chapter 13 bankruptcy petition.

         30.     Upon learning of the filing of Plaintiff’s Chapter 13 bankruptcy petition, Defendant

 filed a proof of claim in Plaintiff’s bankruptcy case, alleging Plaintiff owed Defendant $1,364.57

 in principal only (the “POC”) with respect to the Consumer Debt.

         31.     The POC is a representation, means, and otherwise communication in connection

 with the collection of the Consumer Debt.

         32.     The POC was signed under penalty of perjury by Defendant’s employee, Kelly

 Lukason, who, when signing the proof of claim, was acting within the course and scope of his or

 her employment with Defendant.

         33.     By signing the POC under penalty of perjury and on behalf of Defendant, Kelly

 Lukason falsely represented the principal portion of the Consumer Debt as being $1,364.57.




                                                                                                               PAGE | 4 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61481-WPD Document 1 Entered on FLSD Docket 07/22/2020 Page 5 of 7



        34.      Further, by signing the POC under penalty of perjury and on behalf of Defendant,

 Kelly Lukason falsely represented the total amount of the Consumer Debt as being only principal

 and containing no interest or fees.

                                           COUNT I.
                               VIOLATION OF 15 U.S.C. & § 1692e(2)(A)

        35.      Plaintiff incorporates above-paragraphs 1-34 as though fully stated herein.

        36.      Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

 sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

 including, but not limited to: “[t]he false representation of the character, amount, or legal status

 of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

        37.      Defendant violated 15 U.S.C. § 1692e(2)(A) by and through the POC, in that,

 Defendant falsely represented both the character and amount of the Consumer Debt to Plaintiff.

 Defendant’s false characterization of the Consumer Debt constitutes an injurious withhold of

 information that the FDCPA required Defendant to disclose to Plaintiff, as well as an invasion of

 Plaintiff’s right to such information.

        38.      Here, the POC falsely characterizes accrued interest charges and fees as principal.

 In so doing, Defendant causes the least sophisticated consumer to believe, for example, that

 Consumer Debt was only principal1 and, as such, not otherwise subject to increase by way of



 1
   The Oxford English Dictionary defines principal when used in the sense “[o]f money” as
 “[c]onstituting the primary or original sum; that is the main or capital sum invested or lent, and
 yielding interest or income; capital, capitalized.” Oxford English Dictionary, Second Edition,
 1989. Further, the applicable definition of “principal” from Webster's Third New International
 Dictionary (Philip Babcock Gove Edition, 1986) is “a capital sum placed at interest, due as a debt,
 or used as a fund.” Id. at 1802.

                                                                                                               PAGE | 5 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61481-WPD Document 1 Entered on FLSD Docket 07/22/2020 Page 6 of 7



 interest and fees. Not only is such a portrayal of the Consumer Debt false, but it was a portrayal

 which Defendant knew to be false assuming Defendant maintains the documents and information

 Defendant is required to maintain to retain a valid consumer collection license in Florida.

         39.     Further, with respect to the amount of the Consumer Debt, Defendant falsely

 represents the principal portion of the Consumer Debt as being $1,364.57. In so doing, Defendant

 falsely represents that Plaintiff owes an amount greater than the $1,364.57, because the POC

 falsely identifies $1,364.57 as only being principal and the total amount owed is principal plus

 interest and fees.

         40.     Thus, by and through the POC, Defendant violated § 1692e(2)(A) of the FDCPA.

         41.     WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant,

 awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                 (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                 (c)       Any other relief that this Court deems appropriate under the circumstances.

                                           COUNT II.
                                VIOLATION OF FLA. STAT. § 559.72(9)

         42.     Plaintiff incorporates by reference paragraphs 1-34 of this Complaint as though

 fully stated herein.

         43.     Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

 shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added).

         44.     Here, Defendant knew that the Consumer Debt was not entirely comprised of

 principal and otherwise subject to interest and fees. Despite knowing this, Defendant falsely
                                                                                                               PAGE | 6 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61481-WPD Document 1 Entered on FLSD Docket 07/22/2020 Page 7 of 7



 represented the Consumer Debt as being entirely principal by and through the POC and otherwise

 asserted that Defendant was entitled to collect said erroneous portrayal of the Consumer Debt from

 Plaintiff. In so doing, Defendant violated § 559.72(9) of the FCCPA.

        45.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant and Defendant-Creditor, awarding Plaintiff the following relief:

                 (a)       Statutory as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting Defendants from engaging in further collection
                           activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.

        DATED: July 22, 2020
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               THE LAW OFFICES OF JIBRAEL S. HINDI
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540




                                                                                                               PAGE | 7 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
